.




      I                 OFFICE   OF THE AI-T’ORNEY            GENERAL        OF TfiXAS
                                                     AUSTIN
     ‘\‘,
    GROVERSCLLERS            *
    *.q-o”*c* GSkIKL

            Bononblo R. V. Raflord
             CountyAuditor,Ruak COuntl
             Benduuon, Tou8

             Dur   Btrr                                opltllon   ROr 0-6070
                                                      80: Whethu tho Coularlonorr'
                                                          Oourtof Burk Cot&r oaa
                                                          logallypay for ldror~imlng
                                                              tho war Bon4 DrlTw ln Mid
                                                              Q0-v.
                      Tour lotterof Juno 5, 19Ur nqurst~        the.opinlonof
             t&l@ do p utno loatto
                                t uttlnu
                                      tho rboto rtmtod   rutter,lr, lp put,
             a0 follousr


                             *P lo a l
                                     udr luM uhothu                or   ttot.tho           Wdmdoaorm~
                                   dor an         rtatute, lUI pat      for~rdwtlrln(t
                                                                                     tho
                   %%nbrlto                     &iiRurk Coaatt.
                       Wo hato 8ado 8 oarofullouoh of tho at&atom and hwo
             SalloU to findrsj @tat&o luthorlJn(: thr Comlrolollon'Court
             to lxpottd ooaatjfun48for the lbotomeatlord pmpou,
                     The oourtrot thlmBtato hrto npo&kl~ hold thatoountt
             oomlrrluaua* oourtamy lxuol~o w     ruohiuthorltt
                                                             aa lr ooa-
             fgz$.4!.b~hy~ltutloa                      aad rtatutorof              thl?     Stata,   or neoo*aull~

                             In.tblk
                                   o o no 0      lx p
                                          o fo ttf                  r .u
                                                                      o r.l& p l
                                                                               lled
                                                                                tth o r lt~ lu*
             th o r lw       thr  e'8~laamr8' ooart to nko thi l
                                   oounty
             for rdtwtlBlng l War Bond Drlvo,uo ore lonstrolaod  tor l%Z
             tho Caml~olOaora* aourt  or Punk Counghaa no logal lahorlt~ to
             oxpondoountyruntifor moh purporo,notrl$h~tandlng tho faot that
             tho doaln on tha partof moh oourtto mako luoh l  rpondlturr, la
                         one.
             8 oomuendablo                                                                                    _
                                                                                          Tourur
                                                                                               rur    truly

             APPROVED: Jutm l2.1944                                            A-                @maRAL OF TEXAS
              a) Wo. P. Blaokbum                                               By (I) Ardoll Warn
             fAot*) Am       OEBWRALO?TZXA8                                                          Assistsnt
                                                                               APPRmt
             AWtwPtBg                       i
                                                                               oplnlon eomltt.0
                         3                                                     br ~(I) B.W.B.
                                                                                              ah~lrrrtt           :